           Case 1:18-vv-00195-UNJ Document 80 Filed 03/25/21 Page 1 of 7




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: March 3, 2021

* * * * * * * *                     *    *   *   *    *                 UNPUBLISHED
KATHRYN CUMMINGS,                                     *
                                                      *                 No. 18-195V
                           Petitioner,                *
v.                                                    *                 Special Master Gowen
                                                      *
SECRETARY OF HEALTH                                   *                 Damages; Stipulation;
AND HUMAN SERVICES,                                   *                 Tetanus-Diphtheria-acellular
                                                      *                 Pertussis (Tdap); Shoulder Injury
                           Respondent.                *                 Related to Vaccine Administration
*    * *     *    *   *    * * * *           *   *    *                 (SIRVA).

Leah V. Durant, Law Offices of Leah V. Durant, PLLC, for petitioner.
Julia M. Collison, United States Department of Justice, Washington, DC, for respondent.

                                     DECISION ON STIPULATION1

        On February 7, 2018, Kathryn Cummings (“petitioner”), filed a petition for compensation
in the National Vaccine Injury Compensation Program.2 Petitioner alleged that as a result of a
tetanus-diphtheria-acellular pertussis (“Tdap”) vaccination on May 18, 2017, she suffered a right
shoulder injury related to vaccine administration (“SIRVA”) with onset of pain within forty-eight
(48) hours, constituting an injury listed on the Vaccine Injury Table. Petition (ECF No. 1).

        On October 6, 2020, I issued formal Findings of Fact that petitioner received the Tdap
vaccination in her right arm and that the onset of petitioner’s right shoulder pain was within 48
hours thereafter. Findings of Fact (ECF No. 64). On October 19, 2020, respondent filed his
amended Rule 4(c) report in which he stated that petitioner had otherwise satisfied the criteria set
forth in the Vaccine Injury Table and the Qualifications and Aids to Interpretation (“QAI”) for

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
           Case 1:18-vv-00195-UNJ Document 80 Filed 03/25/21 Page 2 of 7




SIRVA. Resp. Report (ECF No. 65) at 2. That same day, I issued a Ruling on Entitlement (ECF
No. 66).

        On March 2, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 75). While maintaining their
respective positions, the parties now agree that a decision should be entered awarding the
compensation described in paragraph 6 of the stipulation, which is attached hereto as Appendix
A. Id. at ¶¶ 5-6.

        The stipulation awards a lump sum of $85,000.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

       I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2
Case 1:18-vv-00195-UNJ Document 80 Filed 03/25/21 Page 3 of 7
Case 1:18-vv-00195-UNJ Document 80 Filed 03/25/21 Page 4 of 7
Case 1:18-vv-00195-UNJ Document 80 Filed 03/25/21 Page 5 of 7
Case 1:18-vv-00195-UNJ Document 80 Filed 03/25/21 Page 6 of 7
Case 1:18-vv-00195-UNJ Document 80 Filed 03/25/21 Page 7 of 7
